Berdon, J.,
dissenting. This case must be viewed within the context of our public policy. “The public policy established by the uninsured motorist statute is that every insured is entitled to recover for the damages he or she would have been able to recover if the uninsured[/underinsured] motorist had maintained a policy of liability insurance. Insurance companies are powerless to restrict the broad coverage mandated by the statute.” Harvey v. Travelers Indemnity Co., 188 Conn. 245, 249, 449 A.2d 157 (1982). This public policy is further underscored by General Statutes (Rev. to 1989) § 38-175c, now recodified as § 38a-336 (a) (2), which requires that each policy must provide underinsured motorist coverage “with limits for bodily injury and death equal to those purchased to protect against loss . . . unless the insured requests in writing a lesser amount, but not less than the limits specified in subsection (a) of section 14-112.” (Emphasis added.)
The majority opinion does not square with Nicolletta v. Nationwide Ins. Co., 211 Conn. 640, 560 A.2d 964 (1989), wherein we held that § 38-175c (a) (2) does not provide a statutory basis for limiting stacking. The language in the Nicolletta policy specifically limited the amount of the uninsured/underinsured motorist coverage for the second automobile to an amount equal to the minimum required by law, which in that case was an amount less than the liability coverage on that auto*441mobile. Although the plaintiff in Nicolletta had paid two separate premiums, this court’s decision permitting stacking to the full extent of the liability coverage on each automobile was not predicated on that fact. It was on the basis of § 38-175c (a) (2) that this court concluded that the statute does not provide a statutory basis for limiting stacking of uninsured/underinsured motorist coverage unless the insured chooses to waive in writing the additional coverage. Id., 647.
This was underscored in Nicolletta v. Nationwide Ins. Co., supra, 645-46, when we quoted from Allstate Ins. Co. v. Ferrante, 201 Conn. 478, 481-84, 518 A.2d 373 (1986), and emphasized the following: “This court has, on a number of occasions, considered the stacking of uninsured and underinsured automobile insurance coverage for two passenger cars. Three principles of law emerge from our cases. First, we have noted that the issue of aggregation of coverage for multiple vehicles can arise with regard either to interpolicy stacking under separate and distinct insurance policies, or to single policy, intra-policy stacking. Regardless of this difference in form, we have repeatedly held that General Statutes § 38-175c [now § 38a-336] permits an injured claimant to stack coverages. . . . Second, in the context of cases involving intra-policy stacking, such as the one presently before us, we have held that such stacking is particularly appropriate when, as here, each of the insured vehicles is separately described, the coverage granted under the policy is separately listed for each vehicle and a separate premium is charged for the coverage afforded to each of the described vehicles. . . . Third, relying on regulations enacted pursuant to General Statutes §§ 38-175a and 38-175c [now §§ 38a-334 and 38a-336, respectively], we have concluded that an insurer may not, by contract, reduce its liability for such uninsured or underinsured motorist coverage except as § 38-175a-6 of the Regulations of Con*442necticut State Agencies expressly authorizes. . . . That regulation permits an insurer to limit its liability to the extent that damages have been paid by or on behalf of any person responsible for the injury, have been paid or are payable under any workers’ compensation or disability benefits law, have been paid under the policy in settlement of a liability claim, or have been paid or are payable under any provisions of the policy for direct indemnity for medical expense or basic reparations benefits. The regulation nowhere authorizes an insurer contractually to interdict stacking. Accordingly, we have held that uninsured and underinsured motorist coverage can be stacked despite language in the relevant insurance policy that purports explicitly to prohibit stacking of such coverage in the event that two automobiles are insured under the same policy.” (Citations omitted; emphasis added in Nicoletta; internal quotation marks omitted.) See also Nationwide Ins. Co. v. Gode, 187 Conn. 386, 397-98, 446 A.2d 1059 (1982) (stacking permitted despite policy provision stating that “[i]n no event will any insured be entitled to more than the highest limit applicable to any one motor vehicle under this or any other policy issued by us”).1
*443In addition, the legislative history of No. 83-461 of the 1983 Public Acts, which created § 38-175c (a) (2), makes it clear that “the statute does not give an insurance carrier a similar option to reduce the coverage.” Nicolletta v. Nationwide Ins. Co., supra, 647. “ ‘Under sub-section 2, it would require each insured who purchases more than the legally required amount of liability insurance would [sic] receive the same amount of uninsured motorist coverage. The insured would have an opportunity to waive in writing the additional uninsured motorist coverage. This change would increase the consumer’s awareness of the value of low-cost uninsured motorist coverage which protects the insured and his family members. Apparently many drivers purchase $100,000.00 or more of liability coverage but leave their uninsured motorist coverage at the minimum of $20,000.00 - $40,000.00. Sub-section 2 which gives such a driver an increased amount of uninsured motorist coverage, unless he makes a conscious decision not to purchase it. ’ (Emphasis added.) 26 S. Proc., Pt. 9, 1983 Sess., p. 3055, remarks of Senator Wayne A. Baker.” Nicolletta v. Nationwide Ins. Co., supra, 647.
Applying § 38-175c (a) (2) to the present case, the limit of liability on each of the two automobiles was $100,000; therefore, the uninsured/underinsured coverage on each automobile was $100,000. Consequently, the aggregation or stacking of the $100,000 available for each automobile requires uninsured/underinsured motorist coverage of $200,000. Section 38-175c (a) (2) does not permit the insurer to limit uninsured/under-insured motorist coverage to $100,000, because it would be less than the limits of liability coverage.
The majority opinion is predicated on the “reasonable expectations” of the insured. This, indeed, was the trial court’s rationale in Yacobacci v. Allstate Ins. Co., 33 Conn. Sup. 229, 372 A.2d 987 (1976), the first Connecticut case to recognize the concept of intrapolicy *444stacking. “Where two premiums are paid for two vehicles, whether in one policy or two, total coverage for the named insured is doubled since a person can reasonably expect double coverage when he pays double premiums. See Sturdy v. Allied Mutual Ins. Co., 203 Kan. 783 [457 P.2d 34 (1969)].” Yacobacci v. Allstate Ins. Co., supra, 231. The “reasonable expectation” rationale no longer applies. The 1983 legislative mandate clearly established our public policy of requiring insurers to provide uninsured/underinsured coverage to the extent of the liability limits unless the insured waives, in writing, such coverage. Public Acts 1983, No. 83-461. If the reasonable expectations of the insured were the touchstone for allowing stacking, this court would not have permitted stacking in Allstate Ins. Co. v. Ferrante, supra, 487 n.7 (policy provision limiting insurer’s liability to “the amount shown for any one auto”). Surely, the contractual provision in Ferrante would have dispelled any expectation of stacking on the part of the insured; nevertheless, this court permitted stacking. Id., 488; Nationwide Ins. Co. v. Gode, supra, 400.
I agree with the well reasoned opinion of the trial court, Schaller, J., now a judge of the Appellate Court, as follows: “If explicit language in the policy has been held to be ineffectual in preventing stacking [in Nicolletta v. Nationwide Ins. Co., supra], it is difficult to believe that insurer Middlesex’s more subtle attempt to prevent stacking in the present case through the use of the phrase ‘One Premium Per Policy’ in the Declarations Page would be any more successful in preventing stacking. Therefore, the court concludes that, given the Supreme Court’s strong and unequivocal policy in favor of stacking, the plaintiff insureds in the present case should have been permitted to stack the uninsured/underinsured motorist coverage which they purchased for their two vehicles. The mere fact that a *445single premium was charged for uninsured/under-insured motorist coverage for the two vehicles, rather than a separate premium being charged for each vehicle, cannot undo the court’s long-standing policy in support of intra-policy stacking.”
Furthermore, whether a premium is charged is not significant.2 What is significant is that the insured has two automobiles, both insured by the policy, and that the legislature has mandated uninsured/underinsured motorist coverage equal to the liability limits on each automobile unless the insured “ ‘makes a conscious decision not to purchase it.’ ” Nicolletta v. Nationwide Ins. Co., supra, 647.
The insurance carrier may limit its liability for uninsured/underinsured coverage by obtaining a waiver to the extent permitted by § 38a-336 (a) (2). By requiring a waiver, the statute seeks to ensure that the average person understands what he or she is giving up. The majority opinion obviates the need for the statutory waiver requirement. Indeed, as the plaintiffs argue, the majority opinion will “in effect judicially eliminate stacking, as every insurer would then charge one premium and restrict coverage to the limits applicable to one vehicle no matter how many vehicles were covered under the policy.”
*446The elimination of stacking may be an appropriate public policy decision for the legislature to make, but it is beyond this court’s jurisdiction to impose that result.
Accordingly, I respectfully dissent.

 Justice Shea’s dissent in Nationwide Ins. Co. v. Gode, 187 Conn. 386, 446 A.2d 1059 (1982), sharpens the majority opinion in Gode that whether two premiums are charged is not relevant in determining whether stacking should be permitted. Justice Shea noted the following: ‘ ‘Whether such an expectation is reasonable in the case of a single policy containing a clause like the one we are considering which unambiguously precludes intra-policy stacking is greatly to be doubted. Nevertheless, insurance policies are ‘contracts of adhesion,’ not subject to the normal bargaining procedures of ordinary contracts and it would be unconscionable to permit an insurer to collect a premium twice for the same risk. The difficulty in applying that principle to this case is that we do not know from anything in the record whether the premium charged for uninsured motorist coverage with respect to each of the two vehicles is double the premium applicable to a single vehicle.” Id., 404-405. Thus, although it was important to Justice Shea whether two premiums had been charged, clearly the majority decision was not predicated on that distinction because the majority did not know whether one or two premiums had been charged.


 “Although many courts have implicitly or explicitly determined the right to ‘stack’ coverages on the basis that separate premiums were paid for separate coverages, ultimately this should prove to be a distinction of negligible significance. Furthermore, even the payment of a separate premium is probably an insignificant factor. Some insurance companies do not even charge a separate premium for the uninsured motorist coverage: the cost of the coverage is included in the premium charged for the liability insurance. Whether a separate premium is charged for the uninsured motorist insurance has no bearing on the existence of coverage. Since coverage exists without regard to whether a premium is paid, it is inappropriate to determine the ‘stacking’ question on the basis of whether a separate premium was paid.” 1 A. Widiss, Uninsured and Underinsured Motorist Insurance (2d Ed. 1985) § 13.12, p. 627.